                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANCISCA MORALEZ,                                 Case No. 3:18-cv-01410-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE ATTORNEY’S FEES AND
                                                 v.                                         COSTS
                                   9

                                  10     CLAIM JUMPER ACQUISITION                           Re: Dkt. No. 32
                                         COMPANY LLC,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In this dispute under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12182,

                                  14   12183, and the California Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51, 51.5,

                                  15   plaintiff Moralez requests reasonable attorney’s fees and costs incurred in prevailing against

                                  16   defendant Claim Jumper Acquisition Company LLC (“Claim Jumper”). All of plaintiff’s claims

                                  17   against defendant except for this issue were resolved by a settlement agreement between the

                                  18   parties. Dkt. No. 32-2, Exh. A. Moralez requests $36,781.09 in attorney’s fees, costs, and

                                  19   litigation expenses against Claim Jumper in one lump sum, a procedure to which the defendant did

                                  20   not object. The Court found these matters suitable for resolution without oral argument. Dkt. No.

                                  21   36; see N.D. Cal. Civil L.R. 7-1(b). Fees, costs, and litigation expenses are awarded to plaintiff in

                                  22   the amount of $36,781.09.

                                  23          Under the ADA, the Court “may allow the prevailing party . . . a reasonable attorney’s fee,

                                  24   including litigation expenses, and costs.” 42 U.S.C. § 12205. A plaintiff who enters “into a legally

                                  25   enforceable settlement agreement against the defendant” is a “prevailing party” in our circuit.

                                  26   Barrios v. Cal. Interscholastic Fed’n, 277 F.3d 1128, 1134 (9th Cir. 2002). Moreover, as part of

                                  27   the settlement, Claim Jumper agreed to “not dispute that Plaintiff is the prevailing party in this

                                  28
                                   1   Action, but shall instead only be entitled to dispute the reasonableness of Plaintiff’s request for

                                   2   fees and costs.” Dkt. No. 32-2, Exh. A at 7. A fee award is perfectly appropriate on this record.

                                   3            The next question is whether the requested fees are reasonable. “The most useful starting

                                   4   point for determining the amount of a reasonable fee is the number of hours reasonably expended

                                   5   on the litigation multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433

                                   6   (1983). Plaintiff’s attorney provided her time records, which present in a lodestar format the time

                                   7   spent on specific tasks by each lawyer and paralegal, and the amount billed for these tasks. Dkt.

                                   8   Nos. 32-2, 32-4, 32-6, 32-8. The Court’s review of the attorney time entries shows that they were

                                   9   consistent with good practices in terms of detail and specificity. Moralez’s lawyer seeks an hourly

                                  10   rate of $475, and $175, $150, and $120, respectively, for three paralegals. She supports these

                                  11   hourly rates by citing to fee awards in another case in our district that approved identical rates.

                                  12   Dkt. No. 32 at 14-15. Claim Jumper does not dispute that the rates claimed by plaintiff are
Northern District of California
 United States District Court




                                  13   reasonable. Dkt. No. 33 at 2, 5. Overall, defendant has not tendered any evidence that might call

                                  14   into question the reasonableness and fairness of the hourly rates and total fees plaintiff’s counsel

                                  15   seeks.

                                  16            Claim Jumper does argue that Moralez’s billing related to the motion for fees and costs

                                  17   should be discounted. It says that briefing on reasonableness of rates, as well as a “groundless

                                  18   request for an automatic grant of her motion based on her perceived deficiencies in the meet and

                                  19   confer process” were “unnecessary and all of Plaintiff’s time entries related to preparing this

                                  20   motion should be reduced accordingly.” Dkt. No. 33 at 5-6.

                                  21            These points are not well taken. Moralez’s arguments about the reasonability of her

                                  22   attorney’s rates are necessary to her claim for fees, not unnecessary briefing ineligible for fees. As

                                  23   for Claim Jumper’s discussion of a “groundless request for an automatic grant,” the Court finds

                                  24   that claim is not so baseless as to be ineligible for fees. See Gates v. Deukmejian, 987 F.2d 1392,

                                  25   1398 (9th Cir. 1992). The Court also finds that plaintiff has properly accounted for her legal fees

                                  26   attributable to the previous defendant in the case, Pacific Hart Commons.

                                  27            Defendant’s contention that Moralez should not have included expert fees in her request is

                                  28   equally unpersuasive. Claim Jumper’s only argument is that such recovery is not permitted under
                                                                                          2
                                   1   California law. Dkt. No. 33 at 8. But Moralez claims her right to expert fees under federal law,

                                   2   specifically under 42 U.S.C. § 12205’s provision for “litigation expenses and costs.” See Dkt. No.

                                   3   32 at 13. That section has been held by our circuit to provide “direct authority for the award of

                                   4   expert witness fees.” Lovell v. Chandler, 303 F.3d 1039, 1058 (9th Cir. 2002). Given this Court’s

                                   5   authority under federal law to award such fees and the lack of any other evidence in the record that

                                   6   the requested costs are unreasonable, the full amount of requested costs will be awarded, including

                                   7   the expert fees.

                                   8          Nothing in the record indicates that this case should depart from the general rule of

                                   9   awarding fees and costs to successful ADA litigants. Consequently, fees, costs, and litigation

                                  10   expenses are awarded to plaintiff in the amount of $36,781.09. Defendant is ordered to pay that

                                  11   amount to plaintiff by July 11, 2019.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 11, 2019

                                  14

                                  15
                                                                                                    JAMES DONATO
                                  16                                                                United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
